FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.  Claims 11-20 are withdrawn due to a previous restriction requirement.  Claims 1-10 are up for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (U.S. Patent No. 5,735,061).
Lawrence discloses a sterilization system comprising:
A sealable chamber (12) with an inlet and outlet aperture (concerning claim 2; Figure) configured to contain articles required to be sterilized for a sterilization;
A compressor (14) configured to compress clean filtered ambient air in the chamber up to a predetermined pressure (column 2, lines 14-23);
A heater (17) configured to heat the compressed air inserted into the chamber (column 4, lines 1-10);
An inlet valve (18) for said heated and compressed air inserted into the chamber (12);
An outlet valve (19) for releasing the air from the chamber (12) after a predetermined amount of time (column 4, lines 32-37); and
A control unit configured to open and close the inlet and outlet valve (18 & 19), sense a temperature of the chamber (12) and activate or deactivate the heater, and sense a pressure of the chamber and activate or deactivate the compressor (column 3, lines 10-26; column 4, lines 1-9 and 30-55).

Regarding claims 3 and 4, Lawrence also discloses that the air inserted into the chamber via the inlet aperture and release4d via the outlet aperture is capable of being inserted as air turbulence by the inlet aperture to distribute the air uniformly within the chamber (column 3, line 60 to column 4, line 9).



Regarding claim 7, Lawrence continues to disclose that the controller the controller is configured to control at least one of the inlet valve, the compressor, the heater and the outlet valve so that the predetermined pressure in the chamber is maintained with the predetermined temperature for a predetermined time (column 3, lines 10-26; column 4, lines 1-9 and 30-55).

With respect to claim 8, Lawrence also discloses that the inlet valve (18), the compressor (14), the heater (17), the chamber (12) and the outlet valve (19) are connected via an air duct as shown in the Figure.

Concerning claim 9, Lawrence also discloses that the heater is a heat exchanger (column 4, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Patent No. 5,735,061) in view of Schmoegner (U.S. Patent No. 5,122,344).
Lawrence is relied upon as set forth above.  Lawrence does not appear to disclose that inlet and outlet valves are solenoid valves.  Schmoegner discloses a sterilization system for sterilizing items with a fluid (abstract), wherein the system includes a chamber (10) with an inlet and outlet as shown in Figure 1.  The reference continues to disclose that the inlet and outlet are provided with an inlet valve (21) and an outlet valve (32). Schmoegner discloses that the inlet and outlet valves (21 and 32) are solenoid valves because solenoid valves can be controlled via a controller in order to aid in controlling various operating parameters such as temperature and pressure (column 5, lines 44-58).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize solenoid valves as the inlet and outlet valves in Lawrence because solenoid valves can be controlled via a controller in order to aid in controlling various operating parameters such as temperature and pressure as exemplified by Schmoegner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Patent No. 5,735,061) in view of Till (U.S. Patent No. 7,497,237).
Lawrence is relied upon as set forth above.  Lawrence does not appear to disclose that the heat exchanger is configured to heat the air in the air duct with an electrical heater.  Till discloses a system for sterilizing objects with a fluid, wherein the fluid is heated (column 5, lines 1-12).  The reference continues to disclose that the fluid .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.